 



Exhibit 10.1
AMENDED AND RESTATED
MANAGEMENT SERVICES AGREEMENT
AMONG
MACQUARIE INFRASTRUCTURE COMPANY LLC,
MACQUARIE INFRASTRUCTURE COMPANY INC.,
MACQUARIE YORKSHIRE LLC,
SOUTH EAST WATER LLC,
COMMUNICATIONS INFRASTRUCTURE LLC
AND
MACQUARIE INFRASTRUCTURE MANAGEMENT (USA) INC.
Dated as of June 22, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I
       
 
       
DEFINITIONS
       
 
       
ARTICLE II
       
 
       
APPOINTMENT OF THE MANAGER
       
 
       
Section 2.1 Appointment
    15  
Section 2.2 Initial Investment
    15  
Section 2.3 Agreement to Bind Subsidiaries
    15  
Section 2.4 Term
    15  
 
       
ARTICLE III
       
 
       
SERVICES TO BE PERFORMED BY THE MANAGER
       
 
       
Section 3.1 Duties of the Manager
    16  
Section 3.2 Obligations of the Company and the Managed Subsidiaries
    20  
 
       
ARTICLE IV
       
 
       
POWERS OF THE MANAGER
       
 
       
Section 4.1 Powers of the Manager
    22  
Section 4.2 Delegation
    22  
Section 4.3 Manager’s Duties Exclusive
    23  
 
       
ARTICLE V
       
 
       
INSPECTION OF RECORDS
       
 
       
Section 5.1 Books and Records 23
       
 
       
ARTICLE VI
       
 
       
AUTHORITY OF THE COMPANY,
       
THE MANAGED SUBSIDIARIES AND THE MANAGER
       
 
       
ARTICLE VII
       
 
       
MANAGEMENT FEES
       
Section 7.1 Structuring Fee
    23  

i



--------------------------------------------------------------------------------



 



              Page
Section 7.2 Base Management Fees
    24  
Section 7.3 Performance Fee.
    24  
Section 7.4 Registration Rights
    25  
Section 7.5 Ability to Issue LLC Interests
    26  
 
       
ARTICLE VIII
       
 
       
SECONDMENT OF PERSONNEL BY THE MANAGER
       
 
       
Section 8.1 Secondment of CEO and CFO
    26  
Section 8.2 Remuneration of CEO and CFO
    26  
Section 8.3 Secondment of Additional Personnel
    26  
Section 8.4 Removal of Seconded Individuals
    27  
Section 8.5 Indemnification
    27  
 
       
ARTICLE IX
       
 
       
EXPENSE REIMBURSEMENT
       
 
       
Section 9.1 Company Expenses
    27  
 
       
ARTICLE X
       
 
       
RESIGNATION AND REMOVAL OF THE MANAGER
       
 
       
Section 10.1 Resignation by the Manager
    29  
Section 10.2 Removal of the Manager
    29  
Section 10.3 Withdrawal of Branding
    31  
Section 10.4 Resignation of the Chairman and the Seconded Officers
    31  
Section 10.5 Directions
    31  
 
       
ARTICLE XI
       
 
       
INDEMNITY
       
 
       
Section 11.1 Indemnification of Manager
    31  
Section 11.2 Indemnification of Company
    32  
Section 11.3 Indemnification
    33  
 
       
ARTICLE XII
       
 
       
LIMITATION OF LIABILITY OF THE MANAGER
       
 
       
Section 12.1 Limitation of Liability
    33  
Section 12.2 Manager May Rely
    33  

ii



--------------------------------------------------------------------------------



 



              Page
ARTICLE XIII
       
 
       
LEGAL ACTIONS
       
 
       
Section 13.1 Third Party Claims
    34  
 
       
ARTICLE XIV
       
 
       
MISCELLANEOUS
       
 
       
Section 14.1 Obligation of Good Faith; No Fiduciary Duties
    34  
Section 14.2 Compliance
    34  
Section 14.3 Effect of Termination
    34  
Section 14.4 Notices
    34  
Section 14.5 Captions
    35  
Section 14.6 Applicable Law
    35  
Section 14.7 Amendment
    35  
Section 14.8 Severability
    35  
Section 14.9 Entire Agreement
    35  
 
       
Schedule I – Priority Protocol
       

iii



--------------------------------------------------------------------------------



 



          AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT (this “Agreement”),
dated as of June 22, 2007 and effective as of June 25, 2007, among Macquarie
Infrastructure Company LLC, a Delaware limited liability company (the
“Company”), Macquarie Infrastructure Company Inc., a Delaware corporation,
Macquarie Yorkshire LLC, a Delaware limited liability company, South East Water
LLC, a Delaware limited liability company, Communications Infrastructure LLC, a
Delaware limited liability company (each a “Managed Subsidiary” and, together
with any directly owned Subsidiary of the Company as from time to time may exist
and that has executed a counterpart of this Agreement in accordance with
Section 2.3 herein, collectively, the “Managed Subsidiaries”), and Macquarie
Infrastructure Management (USA) Inc., a Delaware corporation (the “Manager”).
Individually, each party hereto shall be referred to as a “Party” and
collectively as the “Parties.”
          WHEREAS, the Company, the Managed Subsidiaries and the Manager are
parties to a Management Services Agreement dated as of December 21, 2004 (the
“Original Agreement“);
          WHEREAS, the Company, the Managed Subsidiaries and the Manager wish to
amend and restate the Original Agreement to reflect the dissolution of the Trust
(as defined below) and the exchange (the “Exchange”) of all issued and
outstanding shares of Trust Stock (as defined below) for LLC Interests (as
defined below) of the Company;
          WHEREAS, the Company and the Managed Subsidiaries have agreed to
appoint the Manager to manage their business and affairs as herein described;
and
          WHEREAS, the Manager has agreed to act as Manager on the terms and
subject to the conditions set forth herein;
          NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the Parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          “Additional Interests” means the aggregate number of LLC Interests
issued in an Additional Offering (including any LLC Interests issued pursuant to
the exercise of an over-allotment option).
          “Additional Offering” means for any Fiscal Quarter in which a
Performance Fee is being calculated any offering of LLC Interests in which the
total number of LLC Interests issued in such offering equals or exceeds 15% of
the total number of LLC Interests issued and outstanding immediately prior to
such offering; provided that “Additional Offering” shall not include:
     (i) any issuance of LLC Interests to the Manager pursuant to Article VII
hereof;

 



--------------------------------------------------------------------------------



 



     (ii) the issuance of any LLC Interests pursuant to any present or future
plan providing for the reinvestment of dividends or interest payable on
securities of the Company and the investment of additional optional amounts in
shares of Common Stock under any such plan; or
     (iii) the issuance of any LLC Interests or options or rights to purchase
those LLC Interests pursuant to any present or future employee, director or
consultant benefit plan or program of, or any such plan or program assumed by
the Company or any of its subsidiaries; or
     (iv) the issuance of LLC interests to the Manager in exchange for an equal
number of shares of Trust Stock previously held by the Manager pursuant to the
Exchange.
          “Additional Offering Foreign Net Equity Value” means the aggregate USD
amount of the total proceeds from any Additional Offering which is to be applied
to increase Foreign Net Equity Value.
          “Additional Offering Macquarie Infrastructure Company LLC Accumulation
Index” means, with respect to the relevant Additional Interests, the Additional
Offering Macquarie Infrastructure Company LLC Accumulation Index calculated by
Morgan Stanley Capital International Inc., in accordance with the methodology
used to calculate the indices used in the calculation of clause (ii) of the
Benchmark Return for the relevant Fiscal Quarter; provided that, in the event
that the Macquarie Infrastructure Company LLC Accumulation Index is not
calculated by Morgan Stanley Capital International Inc., the Manager shall cause
the institution then used to calculate the Macquarie Infrastructure Company LLC
Accumulation Index to calculate the Additional Offering Macquarie Infrastructure
Company LLC Accumulation Index in accordance with the methodology used to
calculate the indices used in the calculation of clause (ii) of the Benchmark
Return for the relevant Fiscal Quarter.
          “Additional Offering U.S. Net Equity Value” means the aggregate USD
amount of the total proceeds from any Additional Offering which is to be applied
to increase U.S. Net Equity Value.
          “Additional Offering Weighted Average Percentage Change Of The MSCI
Europe Utilities Index” means the change in percentage terms for a relevant
Fiscal Quarter calculated according to the following formula:
Z2 = N2 x (Q2 – P2) / P2
where
Z2 = the Additional Offering Weighted Average Percentage Change of the MSCI
Europe Utilities Index;
N2 = the percentage determined by dividing (i) the Additional Offering Foreign
Net Equity Value by (ii) the sum of the Additional Offering Foreign Net Equity
Value and the Additional Offering U.S. Net Equity Value;

2



--------------------------------------------------------------------------------



 



P2 = the average closing MSCI Europe Utilities Index over the last 15 Trading
Days ending immediately prior to the first day of trading of the relevant
Additional Shares; and
Q2 = the average closing MSCI Europe Utilities Index over the last 15 Trading
Days of the current Fiscal Quarter, or over such lesser number of Trading Days
from and including the first day of trading with respect to the Additional
Shares through and including the Fiscal Quarter End Date of such Fiscal Quarter.
          “Additional Offering Weighted Average Percentage Change Of The MSCI
U.S. IMI/Utilities Index” means the change in percentage terms for a relevant
Fiscal Quarter calculated according to the following formula:
Y2 = J2 x (L2 – K2) / K2
where
Y2 = the Additional Offering Weighted Average Percentage Change Of The MSCI U.S.
IMI/Utilities Index;
J2 = the percentage determined by dividing (i) the Additional Offering U.S. Net
Equity Value by (ii) the sum of the Additional Offering Foreign Net Equity Value
and the Additional Offering U.S. Net Equity Value;
K2 = the average closing MSCI U.S. IMI/Utilities Index over the last 15 Trading
Days ending immediately prior to the first day of trading of the relevant
Additional Interests; and
L2 = the average closing MSCI U.S. IMI/Utilities Index over the last 15 Trading
Days of the current Fiscal Quarter, or over such lesser number of Trading Days
from and including the first day of trading with respect to the Additional
Interests through and including the Fiscal Quarter End Date of such Fiscal
Quarter.
          “Affiliate” means, with respect to any Person, (i) any Person directly
or indirectly controlling, controlled by or under common control with such
Person or (ii) any officer, director, general member, member or trustee of such
Person. For purposes of this definition, the terms “controlling,” “controlled
by” or “under common control with” shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person or entity, whether through the ownership of voting
securities, by contract or otherwise, or the power to elect at least 50% of the
directors, managers, general members, or Persons exercising similar authority
with respect to such Person or entity.
          “Agreement” or “Management Services Agreement” means this Amended and
Restated Management Services Agreement, including all Exhibits and Schedules
attached hereto, as amended from time to time. Words such as “herein,”
“hereinafter,” “hereof,” “hereto” and “hereunder” refer to this Agreement as a
whole, unless the context otherwise requires.
          “AUD” means the lawful currency of the Commonwealth of Australia.

3



--------------------------------------------------------------------------------



 



          “Bankruptcy Law” means title 11, United States Code or any similar
federal or state law for the relief of debtors.
          “Base Management Fee” means in respect of a Fiscal Quarter:
     (i) where the Net Investment Value is less than or equal to USD500 million,
0.375% per Fiscal Quarter of the Net Investment Value,
     (ii) where the Net Investment Value is greater than USD500 million but less
than or equal to USD1,500 million, USD1.875 million per Fiscal Quarter plus
0.3125% per Fiscal Quarter of such Net Investment Value exceeding USD500 million
but not exceeding USD1,500 million, or
     (iii) where the Net Investment Value is greater than USD1,500 million,
USD5.0 million per Fiscal Quarter plus 0.25% per Fiscal Quarter of such Net
Investment Value exceeding USD1,500 million;
adjusted on a pro rata basis if the Fiscal Quarter in respect of which the
calculation is made is the Fiscal Quarter commencing on the Commencement Date;
less
     (x) the USD amount of any fees paid by the Company or any of its
Subsidiaries during the Fiscal Quarter to any individuals seconded to the
Company pursuant to Article VIII, or to any officer, director, staff member or
employee of the Manager or any Manager Affiliate, as compensation for serving as
a director on the Board of Directors of the Company, any Subsidiary of the
Company, or any company in which the Company or its Subsidiaries have invested,
excluding amounts paid as reimbursement for expenses, in each case to the extent
not subsequently paid to the Company or a Subsidiary of the Company;
     (y) the amount of any management fees other than performance-based
management fees payable to the Manager or a Manager Affiliate for that Fiscal
Quarter (adjusted, to the extent required, on a pro rata basis if the Fiscal
Quarter in respect of which the calculation is made is the Fiscal Quarter
commencing on the Commencement Date) in relation to the management of a
Macquarie Managed Investment Vehicle (calculated in USD using the applicable
exchange rate on the last Business Day of such Fiscal Quarter) multiplied by the
Company’s percentage ownership in the Macquarie Managed Investment Vehicle on
the last Business Day of the Fiscal Quarter; provided that, to the extent that
such management fee accrues over a period in excess of any Fiscal Quarter, such
management fee for any Fiscal Quarter will be estimated by the Manager and will
be adjusted to actual in the Fiscal Quarter such fee becomes payable. For the
avoidance of doubt such management fees do not include expense reimbursements or
indemnities for Costs; and
     (z) all Base Management Fees previously earned in any Fiscal Quarter in
relation to any Future Investment if it was determined conclusively during the
relevant Fiscal Quarter that such Future Investment would not be made.

4



--------------------------------------------------------------------------------



 



          “Benchmark Return” means the amount expressed in USD in respect of a
Fiscal Quarter in accordance with the following formula:
BR = BR1 + BR2
where
BR = the Benchmark Return for the Fiscal Quarter;
and

  (i)   BR1 = X1 x (Y1 + Z1)         where         BR1 = the Benchmark Return
for the Fiscal Quarter applicable to all LLC Interests, or for periods prior to
the dissolution of the Trust, shares of Trust Stock, other than those included
in the calculation of BR2;         X1 = has the same meaning as “A1” in the
definition of Return;         Y1 = the Weighted Average Percentage Change of the
MSCI U.S. IMI/Utilities Index over the Fiscal Quarter; and         Z1 = the
Weighted Average Percentage Change of the MSCI Europe Utilities Index over the
Fiscal Quarter.     (ii)   BR2 = X2 x (Y2 + Z2)         where         BR2 = the
Benchmark Return for the Fiscal Quarter applicable solely to the Additional
Interests issued in an Additional Offering during the relevant Fiscal Quarter;  
      X2 = has the same meaning as “A2” in the definition of Return;         Y2
= the Additional Offering Weighted Average Percentage Change of the MSCI U.S.
IMI/Utilities Index over the period from and including the first day of trading
with respect to any Additional Interests issued during the Fiscal Quarter for
which a Performance Fee is being calculated, through and including the Fiscal
Quarter End Date of such Fiscal Quarter; and         Z2 = the Additional
Offering Weighted Average Percentage Change of the MSCI Europe Utilities Index
over the period from and including the first day of trading with respect to any
Additional Interests issued during the Fiscal Quarter for which a Performance
Fee is being calculated, through and including the Fiscal Quarter End Date of
such Fiscal Quarter.

5



--------------------------------------------------------------------------------



 



          “Board” or “Board of Directors” means, with respect to the Company,
any Managed Subsidiary or any Subsidiary, as the case may be, the Board of
Directors of the Company, such Managed Subsidiary or Subsidiary, or any
committee of the Board of Directors that has been duly authorized by the Board
of Directors to make a decision on the matter in question or bind the Company,
such Managed Subsidiary or such Subsidiary, as the case may be, as to the matter
in question.
          “Business” means the business of owning and operating businesses and
making investments in the United States and elsewhere, as may be conducted or
made, directly and indirectly, by the Company from time to time.
          “Business Day” means a day of the year on which banks are not required
or authorized to close in The City of New York.
          “Chairman” means the Chairman of the Board of Directors of the
Company.
          “Chief Executive Officer” means the Chief Executive Officer of the
Company, including any interim Chief Executive Officer.
          “Chief Financial Officer” means the Chief Financial Officer of the
Company, including any interim Chief Financial Officer.
          “Commencement Date” has the meaning set forth in Section 2.4.
          “Company” has the meaning set forth in the first paragraph of this
Agreement.
          “Company Officers” means the Chief Executive Officer and the Chief
Financial Officer and any other officer of the Company hereinafter appointed by
the Board of Directors of the Company.
          “Compensation Committee” means the Compensation Committee of the Board
of Directors of the Company.
          “Contracted Assets” means businesses that derive a majority of their
revenues from long-term contracts with other businesses or governments.
          “Costs” includes costs, charges, fees, expenses, commissions,
liabilities, losses, damages and Taxes and all amounts payable in respect of
them or like amounts.
          “Custodian” means any receiver, trustee, assignee, liquidator or other
similar official under any Bankruptcy Law.
          “Delisting Event” means a transaction or series of related
transactions involving the acquisition of LLC Interests by third parties in an
amount that results in the LLC Interests ceasing to be listed on a recognized
U.S. national securities exchange because the LLC Interests ceased to meet the
distribution and trading criteria of such exchange or market.

6



--------------------------------------------------------------------------------



 



          “Deficit” means the aggregate amounts in USD in respect of each Fiscal
Quarter since a Performance Fee has become due and payable (or, if a Performance
Fee has not been paid, since the Commencement Date), not including the Fiscal
Quarter in respect of which a calculation is being made, by which the Benchmark
Return for each such Fiscal Quarter exceeds the Return for that Fiscal Quarter
(if any).
          “Earnings Release Day” means any Business Day that the Company
releases to the public quarterly or annual historical consolidated financial
information.
          “Exchange” shall have the meaning set forth in the preamble to this
agreement.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Fiscal Quarter” means (i) the period commencing on the Commencement
Date and ending on December 31, 2004, and (ii) any subsequent three-month period
commencing on each of October 1, January 1, April 1 and July 1 and ending on the
last day before the next such date.
          “Fiscal Quarter End Date” means the last day of a Fiscal Quarter.
          “Fiscal Year” means (i) the period commencing on the Commencement Date
and ending on December 31, 2004 and (ii) any subsequent 12-month period
commencing on January 1 and ending on December 31.
          “Foreign Net Equity Value” means the Net Equity Value for the portion
of the Business held outside of the United States (measured in USD based on the
then-applicable exchange rate) as determined by the Manager and approved by the
Compensation Committee of the Company (which approval shall not be unreasonably
withheld, delayed or conditioned).
          “Future Investment” means a contractual commitment to invest
represented by a definitive agreement.
          “GAAP” means generally accepted accounting principles in effect in the
United States of America from time to time.
          “IBF” has the meaning set forth in Section 3.1(b)(iii).
          “Independent Director” means a director who (a) (i) is not an officer
or employee of the Company, or an officer, director or employee of any of the
Managed Subsidiaries or any Subsidiary, (ii) was not appointed as a director
pursuant to the terms of this Agreement and (iii) is not affiliated with the
Manager or any Manager Affiliate; and (b) complies with the independence
requirements under the Exchange Act and the NYSE Rules.
          “Initial Investment” has the meaning set forth in Section 2.2.
          “Initial Level of the Additional Offering Macquarie Infrastructure
Company LLC Accumulation Index” means the initial value designated at the time
of the establishment of the relevant Additional Offering Macquarie
Infrastructure Company LLC Accumulation Index,

7



--------------------------------------------------------------------------------



 



which shall be based on the offering price of the Additional Interests issued in
the relevant Additional Offering.
          “Initial Level of the Macquarie Infrastructure Company LLC
Accumulation Index” means the initial value designated at the time of the
establishment of the Macquarie Infrastructure Company Trust Accumulation Index,
which shall be based on the initial public offering price of the Trust Stock.
          “Liabilities” has the meaning set forth in Section 11.1.
          “LLC Agreement” means the Third Amended and Restated Operating
Agreement of Macquarie Infrastructure Company LLC dated as of June 22, 2007.
          “LLC Interest” means a limited liability company interest in the
Company in accordance with the LLC Agreement.
          “LLC Interest Certificate” means a certificate representing LLC
Interests.
          “LLC Interest Price Period” means the 15 Trading Days beginning on the
Trading Day immediately following a record date with respect to the payment of
cash dividends relating to the most recent Fiscal Quarter; provided, however,
that if either (i) the Company has not declared a cash dividend with respect to
such Fiscal Quarter on or prior to the relevant Earnings Release Date or
(ii) the Company has set a record date with respect to such cash dividend that
is more than 45 days after the relevant Earnings Release Date related to such
Fiscal Quarter, the LLC Interest Price Period shall begin on the third Trading
Day following the Earnings Release Date.
          “Manager Affiliate” means any Affiliate of the Manager other than the
Company, any Subsidiary of the Company or any Person who would be deemed a
Manager Affiliate solely as a result of such Person’s association with the
Company or any Subsidiary of the Company.
           “Macquarie Infrastructure Company LLC Accumulation Index” means the
Macquarie Infrastructure Company LLC Accumulation Index, or the Macquarie
Infrastructure Company Trust Accumulation Index prior to the dissolution of the
Trust, as calculated by Morgan Stanley Capital International Inc., in accordance
with the methodology used to calculate the MSCI U.S. IMI/Utilities Index and the
MSCI Europe Utilities Index from time to time. In the event that the indices
used in the calculation of the Benchmark Return are not calculated by Morgan
Stanley Capital International Inc., the Manager may select another institution
of comparable recognized standing that is not a Manager Affiliate to calculate
the Macquarie Infrastructure Company LLC Accumulation Index in a manner
consistent with the methodology used to calculate the MSCI U.S. IMI/Utilities
Index and the MSCI Europe Utilities Index.
          “Macquarie Managed Investment Vehicle” means an entity which is
managed by the Manager or a Manager Affiliate where such Person receives
remuneration, other than expense reimbursement or indemnity for Costs, for
managing the entity.

8



--------------------------------------------------------------------------------



 



          “Managed Subsidiary” and “Managed Subsidiaries” have the meanings set
forth in the first paragraph of this Agreement.
          “Manager” has the meaning set forth in the first paragraph of this
Agreement.
          “Market Value of the LLC Interests” means the product of (1) the
average number of LLC Interests, or for periods prior to the dissolution of the
Trust, shares of Trust Stock, issued and outstanding, other than those held in
treasury, during the last 15 Trading Days in the relevant Fiscal Quarter or, for
the Fiscal Quarter commencing on the Commencement Date, over such lesser number
of Trading Days from and including the first day of trading for the Trust Stock
through and including the Fiscal Quarter End Date of such Fiscal Quarter,
multiplied by (2) the volume weighted average trading price per LLC Interest, or
for periods prior to the dissolution of the Trust, the volume weighted average
trading price per share of Trust Stock, traded on the NYSE over those 15 Trading
Days or, for the Fiscal Quarter commencing on the Commencement Date, over such
lesser number of Trading Days from and including the first day of trading for
the Trust Stock through and including the Fiscal Quarter End Date of such Fiscal
Quarter.
          “Member” with respect to the Company means the Trust as original
Member and any successor to the original Member, in accordance with the terms of
the LLC Agreement. “Members” means all Persons that at any time are Members of
the Company.
          “MSCI Europe Utilities Index” means the total return equity index with
that name calculated in USD and published by Morgan Stanley Capital
International Inc. or, if that index ceases to be calculated or ceases to be
publicly available, the nearest equivalent available index selected by the
Manager and reasonably acceptable to the Compensation Committee of the Company
that is (a) calculated by an institution of comparable recognized standing that
is not a Manager Affiliate and (b) publicly available.
          “MSCI U.S. IMI/Utilities Index” means the total return equity index
with that name calculated in USD and published by Morgan Stanley Capital
International Inc. or, if that index ceases to be calculated or ceases to be
publicly available, the nearest equivalent available index selected by the
Manager and reasonably acceptable to the Compensation Committee of the Company
that is (a) calculated by an institution of comparable recognized standing that
is not a Manager Affiliate and (b) publicly available.
          “Net Equity Value” means the fair value of the equity of the Business
(as measured in USD, based on the then-applicable exchange rates, if applicable)
as determined by the Manager and approved by the Compensation Committee of the
Company (which approval shall not be unreasonably withheld, delayed or
conditioned).
          “Net Investment Value” means:
     (a) the Market Value of the LLC Interests; plus
     (b) the amount of any borrowings (other than intercompany borrowings) of
the Company and its Managed Subsidiaries (but not including borrowings on behalf
of any Subsidiary of the Managed Subsidiaries); plus

9



--------------------------------------------------------------------------------



 



     (c) the value of Future Investments of the Company and/or any of its
Subsidiaries other than cash or cash equivalents, as calculated by the Manager
and approved by the Compensation Committee of the Company (which approval shall
not be unreasonably withheld, delayed or conditioned); provided that such Future
Investment has not been outstanding for more than two consecutive Fiscal
Quarters; less
     (d) the aggregate amount held by the Company and its Managed Subsidiaries
in cash or cash equivalents (but not including cash or cash equivalents held
specifically for the benefit of any Subsidiary of a Managed Subsidiary).
          “New Investment Vehicle” has the meaning set forth in
Section 3.1(b)(iii).
          “NYSE” means the New York Stock Exchange, Inc.
          “NYSE Rules” means the rules of the New York Stock Exchange.
          “Performance Fee” for a Fiscal Quarter means, if the Return for such
Fiscal Quarter is greater than zero, 20% of the amount (if any) by which the
Return for such Fiscal Quarter together with any Surplus exceeds the Benchmark
Return for such Fiscal Quarter together with any Deficit.
          “Performance Test Return” means the amount expressed in percentage
terms in accordance with the following formula:
          (C1 — B1) / B1
          where
          B1 and C1 are as defined in the definition of Return.
          “Performance Test Benchmark Return” means the amount expressed in
percentage terms in accordance with the following formula:
          Y1 + Z1
          where
          Y1 and Z1 are as defined in the definition of Benchmark Return.
          “Person” means any individual, company (whether general or limited),
limited liability company, corporation, trust, estate, association, nominee or
other entity.
          “Regulated Assets” means businesses that are the sole or predominant
providers of at least one essential service in their service areas and where the
level of revenue earned or charges imposed are regulated by government entities.
          “Return” means the amount expressed in USD in respect of a Fiscal
Quarter in accordance with the following formula:

10



--------------------------------------------------------------------------------



 



          R = R1 + R2
          where
          R = the Return for the Fiscal Quarter
          and

  (i)   R1 = A1 x (C1 — B1) / B1         where         R1 = the Return for the
Fiscal Quarter applicable to all LLC Interests, or for periods prior to the
dissolution of the Trust, shares of Trust Stock, other than those included in
the calculation of R2;         A1 = the average number of LLC Interests, or for
periods prior to the dissolution of the Trust, shares of Trust Stock, issued and
outstanding, other than those held in treasury, during the last 15 Trading Days
in the previous Fiscal Quarter (or, if the previous Fiscal Quarter was the
Fiscal Quarter commencing on the Commencement Date, over such lesser number of
Trading Days from and including the first day of trading for the Trust Stock
through and including the Fiscal Quarter End Date of the previous Fiscal
Quarter) multiplied by the volume weighted average trading price per LLC
Interest, or for periods prior to the dissolution of the Trust, the volume
weighted average trading price per share of Trust Stock, traded on the NYSE
during such 15 Trading Days (or, if the previous Fiscal Quarter was the Fiscal
Quarter commencing on the Commencement Date, over such lesser number of Trading
Days from and including the first day of trading for the Trust Stock through and
including the Fiscal Quarter End Date of the previous Fiscal Quarter) or, for
the Fiscal Quarter commencing on the Commencement Date, the aggregate number of
shares of Trust Stock issued and outstanding on the last closing date of the
initial public offering (including the shares of Trust Stock issued to the
Manager pursuant to Section 2.2) multiplied by the initial public offer price;  
      B1 = the average of the daily closing Macquarie Infrastructure Company LLC
Accumulation Index, or Macquarie Infrastructure Company Trust Accumulation Index
prior to the dissolution of the Trust, over the last 15 Trading Days of the
previous Fiscal Quarter (or, if the previous Fiscal Quarter was the Fiscal
Quarter commencing on the Commencement Date, over such lesser number of Trading
Days from and including the first day of trading for the Trust Stock through and
including the Fiscal Quarter End Date of the previous Fiscal Quarter) or, for
the Fiscal Quarter Commencing on the Commencement Date, the Initial Level of the
Macquarie Infrastructure Company Trust Accumulation Index; and

11



--------------------------------------------------------------------------------



 



      C1 = the average of the daily closing Macquarie Infrastructure Company LLC
Accumulation Index, or Macquarie Infrastructure Company Trust Accumulation Index
prior to the dissolution of the Trust, over the last 15 Trading Days of the
current Fiscal Quarter or, for the Fiscal Quarter commencing on the Commencement
Date, over such lesser number of Trading Days from and including the first day
of trading for the Trust Stock through and including the Fiscal Quarter End Date
of such Fiscal Quarter.

  (ii)   R2 = A2 x (C2 — B2) / B2         where         R2 = the Return for the
Fiscal Quarter applicable solely to the Additional Interests issued during such
Fiscal Quarter;         A2 = the number of such Additional Interests times the
per share offer price for those Additional Interests;         B2 = the Initial
Level of the Additional Offering Macquarie Infrastructure Company LLC
Accumulation Index applicable to such Additional Interests; and         C2 = the
average of the daily closing Additional Offering Macquarie Infrastructure
Company LLC Accumulation Index applicable to such Additional Interests over the
last 15 Trading Days of the current Fiscal Quarter, or over such lesser number
of Trading Days from and including the first day of trading with respect to the
Additional Interests through and including the Fiscal Quarter End Date of such
Fiscal Quarter.

          “Rules and Regulations” means the rules and regulations promulgated
under the Exchange Act or the Securities Act.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Services” has the meaning set forth in Section 3.1(b).
          “Structuring Fee” has the meaning set forth in Section 7.1.
          “Subsidiary” means, with respect to any Person, any corporation,
company, joint venture, limited liability company, association or other entity
in which such Person owns, directly or indirectly, more than 50% of the
outstanding equity securities or interests, the holders of which are generally
entitled to vote for the election of the Board of Directors or other governing
body of such entity.
          “Surplus” means the aggregate amounts in USD in respect of each Fiscal
Quarter since a Performance Fee has become due and payable (or, if a Performance
Fee has not been paid, since the Commencement Date), not including the Fiscal
Quarter in respect of which a

12



--------------------------------------------------------------------------------



 



calculation is being made, by which the Return for each such Fiscal Quarter
exceeds the Benchmark Return for that Fiscal Quarter.
          “Tax” or “Taxes” means any and all taxes, fees, levies, duties,
tariffs, imposts, and other charges of any kind (together with any and all
interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any government or taxing authority, including taxes
or other charges on or with respect to income, franchises, windfall or other
profits, gross receipts, property, sales, use, capital stock, payroll,
employment, social security, workers’ compensation, unemployment compensation,
or net worth; taxes or other charges in the nature of excise, withholding, ad
valorem, stamp, transfer, value added, or gains taxes; license, registration and
documentation fees; and customs’ duties, tariffs, and similar charges.
          “Termination Date” means the date on which this Agreement and the
obligations of the Manager hereunder terminate.
          “Termination Fee” means the amount calculated as follows:
          the sum of (i) all accrued and unpaid Base Management Fees and
Performance Fees for the period from the previous Fiscal Quarter End Date to the
Delisting Event, using the volume weighted average price per LLC Interest paid
by an acquiror in the transaction or series of transactions that led to the
Delisting Event to calculate such fees, plus (ii)(a) if the price per LLC
Interest stated in (i) above multiplied by the aggregate number of LLC Interests
issued and outstanding, other than those held in treasury, on the date of the
Delisting Event, is less than or equal to $500 million, 10% of such value, or
(b) if the price per LLC Interest stated in (i) above multiplied by the
aggregate number of LLC Interests issued and outstanding, other than those held
in treasury, on the date of the Delisting Event is greater than $500 million,
$50 million plus 1.5% of the value in excess of $500 million.
          “The Macquarie Group” means the Macquarie Group of companies, which
comprises Macquarie Bank Limited, or its ultimate parent company, and their
respective subsidiaries and affiliates worldwide.
          “Trading Day” means a day during which trading in securities generally
occurs on the NYSE or, if the LLC Interests, or Trust Stock prior to the
dissolution of the Trust, are not listed on the NYSE, on the principal other
national or regional securities exchange or interdealer quotation system on
which the LLC Interests or Trust Stock are then listed or quoted.
          “Trust” means Macquarie Infrastructure Company Trust, which prior to
its dissolution, held one hundred percent (100%) of the ownership interest in
the Company.
          “Trust Stock” means the shares of beneficial interest of the Trust.
          “USD” means the lawful currency of the United States of America.

13



--------------------------------------------------------------------------------



 



          “User Pays Assets” means businesses that are transportation-related
and derive a majority of their revenues from a per use fee or charge.
          “US Net Equity Value” means the Net Equity Value for the portion of
the Business held inside the United States as determined by the Manager and
approved by the Compensation Committee of the Company (which approval shall not
be unreasonably withheld, delayed or conditioned).
          “Weighted Average Percentage Change Of The MSCI Europe Utilities
Index” means the change in percentage terms for a period calculated according to
the following formula:
Z1 = N1 x (Q1 — P1) / P1
where
Z1 = the Weighted Average Percentage Change Of The MSCI Europe Utilities Index;
N1 = the percentage of Net Equity Value attributable to the Foreign Net Equity
Value on the last Business Day of the previous Fiscal Quarter, or where the
current Fiscal Quarter commenced on the Commencement Date, the Foreign Net
Equity Value on the Commencement Date;
P1 = the average closing MSCI Europe Utilities Index over the last 15 Trading
Days of the previous Fiscal Quarter (or if the previous Fiscal Quarter was the
Fiscal Quarter commencing on the Commencement Date, over such lesser number of
Trading Days from and including the first day of trading for the Trust Stock
through and including the Fiscal Quarter End Date of the previous Fiscal
Quarter), or where the current Fiscal Quarter commenced on the Commencement
Date, the average closing MSCI Europe Utilities Index over the last 15 Trading
Days immediately prior to the Commencement Date; and
Q1 = the average closing MSCI Europe Utilities Index over the last 15 Trading
Days of the current Fiscal Quarter or, for the Fiscal Quarter commencing on the
Commencement Date, over such lesser number of Trading Days from and including
the first day of trading for the Trust Stock through and including the Fiscal
Quarter End Date of such Fiscal Quarter.
          “Weighted Average Percentage Change Of The MSCI U.S. IMI/Utilities
Index” means the change in percentage terms for a Fiscal Quarter calculated
according to the following formula:
Y1 = J1 x (L1 — K1) / K1
where
Y1 = the Weighted Average Percentage Change of the MSCI U.S. IMI/Utilities
Index;

14



--------------------------------------------------------------------------------



 



J1 = the percentage of Net Equity Value attributable to the U.S. Net Equity
Value on the last Business Day of the previous Fiscal Quarter, or where the
current Fiscal Quarter commenced on the Commencement Date, the U.S. Net Equity
Value on the Commencement Date;
K1 = the average closing MSCI U.S. IMI/Utilities Index over the last 15 Trading
Days of the previous Fiscal Quarter (or if the previous Fiscal Quarter was the
Fiscal Quarter commencing on the Commencement Date, over such lesser number of
Trading Days from and including the first day of trading for the Trust Stock
through and including the Fiscal Quarter End Date of the previous Fiscal
Quarter) or, where the current Fiscal Quarter commenced on the Commencement
Date, the average closing MSCI U.S. IMI/Utilities Index over the last 15 Trading
Days immediately prior to the Commencement Date; and
L1 = the average closing MSCI U.S. IMI/Utilities Index over the last 15 Trading
Days of the current Fiscal Quarter or, for the Fiscal Quarter commencing on the
Commencement Date, over such lesser number of Trading Days from and including
the first day of trading for the Trust Stock through and including the Fiscal
Quarter End Date of such Fiscal Quarter.
ARTICLE II
APPOINTMENT OF THE MANAGER
          Section 2.1 Appointment. The Company and each of the Managed
Subsidiaries hereby jointly and severally agree to appoint the Manager to manage
their business and affairs under the supervision and control of the Board of
Directors of the Company and such Managed Subsidiary and to perform the Services
in accordance with the terms of this Agreement.
          Section 2.2 Initial Investment. The Manager acquired from the Company
the number of shares of Trust Stock having an aggregate purchase price of
$50 million, concurrently with the initial public offering of the Trust Stock
(including the LLC Interests issued upon the Exchange, the “Initial Investment”)
and at a per share purchase price equal to the per share initial public offering
price. 30% of the Initial Investment may be disposed of at any time. 70% of the
Initial Investment had to be held for a period of not less than 12 months from
the Commencement Date, which period has concluded. At any time from and after
the first anniversary of the Commencement Date, the Manager may dispose of a
further 35% of the Initial Investment and may dispose of the balance of the
Initial Investment at any time from and after the third anniversary of the
Commencement Date.
          Section 2.3 Agreement to Bind Subsidiaries. The Company covenants and
agrees to cause any Managed Subsidiary created or acquired after the date of
this Agreement to execute a counterpart of this Agreement agreeing to be bound
by the terms hereunder.
          Section 2.4 Term. The Manager shall provide Services to the Company
and its Managed Subsidiaries from the date of the closing of the initial public
offering by the Trust and the Company (the “Commencement Date”) until the
termination of this Agreement in accordance with Article X.

15



--------------------------------------------------------------------------------



 



ARTICLE III
SERVICES TO BE PERFORMED BY THE MANAGER
          Section 3.1 Duties of the Manager. (a) Subject always to the oversight
and supervision of the Board of Directors of the Company, the Manager will
manage the Company’s and the Managed Subsidiaries’ business and affairs. In the
performance of its duties, the Manager will comply with the provisions of the
LLC Agreement, as amended from time to time, and the operating objectives,
policies and restrictions of the Company in existence from time to time. The
Company will promptly provide the Manager with all amendments to the LLC
Agreement and all stated operating objectives, policies and restrictions of the
Company approved by the Board of Directors of the Company and any other
available information requested by the Manager.
          (b) The Manager further agrees and covenants that it will perform the
following, referred to herein as the “Services:”
     (i) cause the carrying out of all day-to-day management, secretarial,
accounting, administrative, liaison, representative, regulatory and reporting
functions and obligations of the Company and the Managed Subsidiaries;
     (ii) establish and maintain books and records for the Company and the
Managed Subsidiaries consistent with industry standards and in compliance with
the Rules and Regulations and with GAAP;
     (iii) identify, evaluate and recommend, through the Company Officers,
acquisitions or investment opportunities from time to time; if the Board of
Directors of the Company approves any acquisition or investment, negotiate and
manage such acquisitions or investments on behalf of the Company; and thereafter
manage those acquisitions or investments, as a part of the Company’s Business
hereunder, on behalf of the Company and any relevant Managed Subsidiary in
accordance with this Section 3.1. To the extent acquisition or investment
opportunities covered by the priority protocol set forth in Schedule I to this
Agreement are offered to the Manager or to entities that are managed by
subsidiaries within the IB Funds Division (or any successor thereto) of the
Macquarie Group (“IBF”), the Manager will offer any such acquisition or
investment opportunities to the Company in accordance with such priority
protocol unless the Chief Executive Officer notifies the Manager in writing that
the acquisition or investment opportunity does not meet the Company’s
acquisition criteria, as determined by the Board of Directors from time to time.
The Company acknowledges and agrees that (i) no Manager Affiliate has any
obligation to offer any acquisition or investment opportunities covered by the
priority protocol set forth in Schedule I to this Agreement to the Manager or to
IBF; (ii) any Manager Affiliate is permitted to establish further investment
vehicles that will seek to invest in infrastructure businesses in the United
States (a “New

16



--------------------------------------------------------------------------------



 



Investment Vehicle”); provided that the then-existing rights of the Company and
the Managed Subsidiaries pursuant to this Agreement are preserved; and (iii) in
the event that an acquisition or investment opportunity is offered to the
Company by the Manager and the Company determines that it does not wish to
pursue the acquisition or investment opportunity in full, any portion of the
opportunity which the Company does not wish to pursue may be offered to any
other Person, including a New Investment Vehicle or any other Macquarie Managed
Investment Vehicle, in the sole discretion of the Manager or any Manager
Affiliate;
     (iv) attend to all matters necessary to ensure the professional management
of any Business controlled by the Company;
     (v) identify, evaluate and recommend the sale of all or any part of the
Business owned by the Company from time to time in accordance with the Company’s
criteria and policies then in effect and, if such proposed sale is approved by
the Boards of Directors of the Company and any relevant Managed Subsidiary,
negotiate and manage the execution of the sale on behalf of the Company and such
relevant Managed Subsidiary;
     (vi) recommend and, if approved by the Board of Directors of the Company,
use its reasonable efforts to procure the raising of funds whether by way of
debt, equity or otherwise, including the preparation, review, distribution and
promotion of any prospectus or offering memorandum in respect thereof, but
without any obligation to provide such funds;
     (vii) recommend to the Board of Directors of the Company amendments and
modifications to the LLC Agreement and this Agreement;
     (viii) recommend to the Board of Directors of the Company capital
reductions including repurchases of LLC Interests;
     (ix) recommend to the Board of Directors of the Company and, as applicable,
the Board of Directors of the Managed Subsidiaries the appointment, hiring and
dismissal (including all material terms related thereto) of officers, staff and
consultants to the Company, the Managed Subsidiaries and any of their
Subsidiaries, as the case may be;
     (x) cause the carrying out of maintenance to, or development of, any part
of the Business or any asset of the Company or any Managed Subsidiary approved
by the Board of Directors of the Company;
     (xi) when appropriate, recommend to the Board of Directors of the Company
nominees of the Company as directors of the Managed Subsidiaries and any of
their Subsidiaries or companies in which the Company, the Managed Subsidiaries
or any of their Subsidiaries has made an investment;
     (xii) recommend to the Board of Directors of the Company the payment of
dividends and interim dividends to its Members;

17



--------------------------------------------------------------------------------



 



     (xiii) prepare all necessary budgets for submission to the Board of
Directors of the Company for approval;
     (xiv) make recommendations to the Board of Directors of the Company and the
Managed Subsidiaries for the appointment of auditors, accountants, legal counsel
and other accounting, financial or legal advisers and technical, commercial,
marketing or other independent experts;
     (xv) make recommendations with respect to the exercise of the voting rights
to which the Company or any of the Managed Subsidiaries is entitled in respect
of its investments;
     (xvi) recommend and, subject to approval of the Company’s Board of
Directors, provide or procure all necessary technical, business management and
other resources for Subsidiaries of the Company, including the Managed
Subsidiaries, and any other entities in which the Company has made an
investment;
     (xvii) do all things necessary on its part to enable compliance by the
Company and each Managed Subsidiary, as applicable, with:
     (A) the requirements of applicable law, including the Rules and Regulations
or the rules, regulations or procedures of any foreign, federal, state or local
governmental, judicial, regulatory or administrative authority, agency or
commission; and
     (B) any contractual obligations by which the Company or any Managed
Subsidiary is bound;
     (xviii) prepare and, subject to the approval of the Company’s Board of
Directors (which approval shall not be unreasonably withheld, delayed or
conditioned), arrange to be filed on behalf of the Company with the Securities
and Exchange Commission, any other applicable regulatory body, the NYSE or any
other applicable stock exchange or automated quotation system, in a timely
manner, all annual, quarterly, current and other reports the Company is required
to file with the Securities and Exchange Commission pursuant to Sections 13(a),
13(c), 14 or 15(d) of the Exchange Act;
     (xix) attend to all matters necessary for any reorganization, bankruptcy
proceedings, dissolution or winding up of the Company or any Managed Subsidiary,
subject to approval by the relevant Board of Directors of the Company or any
such Managed Subsidiary;
     (xx) attend to the timely calculation and payment of Taxes payable, and the
filing of all Tax returns due, by the Company and each of its Subsidiaries;
     (xxi) attend to the opening, closing, operation and management of all the
Company and Managed Subsidiary bank accounts and the Company and Managed
Subsidiary accounts held with other financial institutions, including making any
deposits

18



--------------------------------------------------------------------------------



 



and withdrawals reasonably necessary for the management of the Company’s and the
Managed Subsidiaries’ day-to-day operations;
     (xxii) cause the consolidated financial statements of the Company and its
Subsidiaries for each Fiscal Year to be prepared and quarterly interim financial
statements to be prepared in accordance with applicable accounting principles
for review and audit at least to such extent and with such frequency as may be
required by law or regulation;
     (xxiii) recommend the arrangements for the holding and safe custody of the
Company’s property including the appointment of custodians or nominees;
     (xxiv) manage litigation in which the Company or any Managed Subsidiary is
sued or commence litigation after consulting with, and subject to the approval
of, the Board of Directors of the Company or such Managed Subsidiary;
     (xxv) carry out valuations of any of the assets of the Company or any of
its Subsidiaries or arrange for such valuation to occur as and when the Manager
deems necessary or desirable in connection with the performance of its
obligations hereunder, or as otherwise approved by the Board of Directors of the
Company;
     (xxvi) make recommendations in relation to and effect the entry into
insurance of the assets of the Company, the Managed Subsidiaries and their
Subsidiaries, together with other insurances against other risks, including
directors and officers insurance, as the Manager and the Board of Directors of
the Company or any Managed Subsidiary, as applicable, may from time to time
agree; and
     (xxvii) provide all such other services as may from time to time be agreed
with the Company, including any and all accounting and investor relations
services (such as the preparation and organization of communications with
Members and Member meetings) and all other duties reasonably related to the
day-to-day operations of the Company and the Managed Subsidiaries.
     (c) In addition, the Manager must:
     (i) obtain professional indemnity insurance and fraud and other insurance
and maintain such coverage as is reasonable having regard to the nature and
extent of the Manager’s obligations under this Agreement;
     (ii) exercise all due care, loyalty, skill and diligence in carrying out
its duties under this Agreement as required by applicable law;
     (iii) provide the Board of Directors of the Company and/or the Compensation
Committee with all information in relation to the performance of the Manager’s
obligations under this Agreement as the Board of Directors and/or the
Compensation Committee may reasonably request;

19



--------------------------------------------------------------------------------



 



     (iv) promptly deposit all amounts payable to the Company or the Managed
Subsidiaries, as the case may be, to a bank account held in the name of the
Company or the Managed Subsidiaries, as applicable;
     (v) ensure that all property of the Company and the Managed Subsidiaries is
clearly identified as such, held separately from property of the Manager and,
where applicable, in safe custody;
     (vi) ensure that all property of the Company and the Managed Subsidiaries
(other than money to be deposited to any bank account of the Company or the
Managed Subsidiaries, as the case may be) is transferred to or otherwise held in
the name of the Company or the Managed Subsidiaries, as the case may be, or any
nominee or custodian appointed by the Company or the Managed Subsidiaries, as
the case may be;
     (vii) prepare detailed papers and agendas for scheduled meetings of the
Boards of Directors (and all committees thereof) of the Company and the Managed
Subsidiaries that, where applicable, contain such information as is reasonably
available to the Manager to enable the Boards of Directors (and any such
committees) to base their opinion; and
     (viii) in conjunction with the papers referred to in paragraph (vii) above,
prepare or cause to be prepared reports to be considered by the Boards of
Directors of the Company or the Managed Subsidiaries (or any applicable
committee thereof) in accordance with the Company’s internal policies and
procedures (1) on any acquisition, investment or sale of any part of the
Business proposed for consideration by any such Board of Directors (or any
applicable committee thereof), (2) on the management of the Business and
(3) otherwise in respect of the performance of the Manager’s obligations under
this Agreement, in each case that the Company may require and in such form that
the Company and the Manager agree or as otherwise reasonably requested by any
such Board of Directors (or any applicable committee thereof).
          (d) In connection with the performance of its obligations under this
Agreement, the Manager shall obtain approval of the Company’s and any relevant
Managed Subsidiary’s Board of Directors, in each case in accordance with the
Company’s internal policy regarding action requiring Board approval or as
otherwise determined by any such Board of Directors (or any applicable committee
thereof) or the Company Officers.
          Section 3.2 Obligations of the Company and the Managed Subsidiaries.
(a) The Company and the Managed Subsidiaries will do all things reasonably
necessary on their part as requested by the Manager consistent with the terms of
this Agreement to enable the Company, the Managed Subsidiaries and the Manager,
as the case may be, to fulfill their obligations under this Agreement.
     (b) The Company and the Managed Subsidiaries must ensure that:
     (i) each of their officers and employees, each of their Subsidiaries and
each of their Subsidiaries’ officers and employees act in accordance with the
terms of this

20



--------------------------------------------------------------------------------



 



Agreement and the reasonable directions of the Manager in fulfilling its
obligations and exercising its powers under this Agreement; and
     (ii) the Company, the Managed Subsidiaries and each of their Subsidiaries
provide to the Manager all reports (including monthly management reports and all
other relevant reports) which the Manager may reasonably require and on such
dates as the Manager may reasonably require.
          (c) During the term of this Agreement, the Company must not (i) issue
LLC Interests, (ii) amend the LLC Agreement, (iii) make a decision to or effect
a purchase or sale of any assets of the Company or any Managed Subsidiary, or
(iv) effect any capital reduction, including a repurchase of LLC Interests, in
each case without requesting and considering a recommendation from the Manager
in relation to the same. Notwithstanding the foregoing, without the prior
written consent of the Manager, the Company will not (x) make a decision to
acquire or purchase, or effect the acquisition or purchase of, any assets or
businesses unless in the reasonable opinion of the Board of Directors of the
Company the acquisition or purchase could not be expected to negatively affect
the ability of the Company to maintain its dividend per LLC Interest in
accordance with the then existing dividend policy of the Company, or (y) amend
any provision of the LLC Agreement that affects the rights of the Manager
thereunder or hereunder.
          (d) The Company agrees that it will, and will cause each of its wholly
owned Subsidiaries to, give Manager Affiliates preferred provider status in
respect of any financial advisory services to be contracted for by the Company
or any of its wholly owned Subsidiaries, including, but not limited to, asset
acquisitions, refinancings, advice on mergers and acquisitions, debt and equity
raising, hedging activities and the like. Such services will be contracted for
on an arm’s-length basis on market terms and will be subject to approval by the
Independent Directors (or a committee thereof, comprised of at least three
independent directors) in accordance with the Company’s internal policies
related to conflicts of interest and related party transactions. The Independent
Directors (or a committee thereof, comprised of at least three independent
directors) may take whatever measures they deem prudent to confirm the arm’s
length basis of any fees to be paid to any Manager Affiliate. Any fees payable
to any Manager Affiliate in respect of such financial advisory services will be
in addition to all amounts owing under Article VII.
          (e) The Company agrees that, in connection with the performance of its
obligations hereunder, the Manager may recommend to the Company, and on behalf
of the Company may engage, in transactions with Manager Affiliates, provided
that any such transactions will be subject to the Company’s internal policies
regarding conflicts of interest and related party transactions.
          (f) The Company will ensure that it maintains at least three
Independent Directors.
          (g) The Company will take any and all actions necessary to ensure that
it does not become an “investment company” as defined in Section 3(a)(1) of the
Investment Company

21



--------------------------------------------------------------------------------



 



Act of 1940, as amended, as such Section may be amended from time to time, or
any successor provision thereto.
          (h) The Company shall grant rights to indemnification, and rights to
be paid by the Company the expenses incurred in defending any proceeding in
advance of its final disposition, to each person seconded to the Company by the
Manager, in their respective capacities at the Company, in each case to the
fullest extent of the provisions of the LLC Agreement with respect to the
indemnification and advancement of expenses of directors and officers of the
Company, and shall maintain adequate directors and officers insurance customary
for publicly traded companies with comparable market capitalization, at its
expense.
ARTICLE IV
POWERS OF THE MANAGER
          Section 4.1 Powers of the Manager. (a) The Manager shall have no power
to enter into any contract or subject the Company or the Managed Subsidiaries to
any obligation, such power to be the sole right and obligation of the Company,
acting through its Board of Directors and/or Company Officers, or of the
applicable Managed Subsidiary, acting through its Board of Directors and/or
officers.
          (b) In accordance with the terms of the LLC Agreement, for so long as
the Manager or any Manager Affiliate holds LLC Interests with an aggregate value
of no less than $5.0 million, at a price per LLC Interest equal to the per share
price of the shares of Trust Stock sold in the initial public offering (as
adjusted to reflect any subsequent equity splits or similar recapitalizations),
the Manager shall have the right to appoint one suitably qualified person as a
director of the Company’s Board of Directors and an alternate for such
appointee, and such director, or alternate if applicable, shall serve as the
Chairman. The Company shall cause such appointees to be appointed as Chairman of
the Board of Directors and as alternate therefor, as soon as reasonably
practicable after notice of such appointment has been given to the Company by
the Manager.
          (c) The Manager shall have the power to engage any agents (including
real estate agents and managing agents), valuers, contractors and advisers
(including accounting, financial, tax and legal advisers) that it deems
necessary or desirable in connection with the performance of its obligations
hereunder, which costs therefor will be subject to reimbursement under
Section 9.1(k), subject to applicable law.
          Section 4.2 Delegation. The Manager may delegate or appoint (a) any
Manager Affiliate as an agent, at its expense, in respect of all or any of its
duties and powers to manage the Business and affairs of the Company or (b) any
other Person as agent, at its expense, in respect of any of its duties and
powers to manage the Business and affairs of the Company which, in its sole
discretion, are not critical to the ability of the Manager to perform its
obligations hereunder; provided, however, that in either case the Manager shall
not be relieved of any of its responsibilities or obligations to the Company as
a result of such delegation. The

22



--------------------------------------------------------------------------------



 



Manager shall be permitted to share Company information with its appointed
agents subject to appropriate confidentiality arrangements.
          Section 4.3 Manager’s Duties Exclusive. The Company and the Managed
Subsidiaries agree that during the term of this Agreement the duties and
obligations imposed on the Manager under Article III are to be performed
exclusively by the Manager or its delegates or agents and the Company and the
Managed Subsidiaries will not, through the exercise of the powers of their
employees, Boards of Directors or their shareholders or members, as the case may
be, perform the duties and obligations to be performed by the Manager except in
circumstances where it is necessary to do so to comply with applicable law or as
otherwise agreed by the Manager in writing.
ARTICLE V
INSPECTION OF RECORDS
          Section 5.1 Books and Records. At all reasonable times and on
reasonable notice, any person authorized by the Company or by any of the Managed
Subsidiaries may inspect and audit the records and books of the Manager kept
pursuant to this Agreement.
ARTICLE VI
AUTHORITY OF THE COMPANY,
THE MANAGED SUBSIDIARIES AND THE MANAGER
          Each Party represents to the others that it is duly authorized with
full power and authority to execute, deliver and perform this Agreement. The
Company and each Managed Subsidiary represents that the engagement of the
Manager has been duly authorized by the Company and each Managed Subsidiary and
is in accordance with all governing documents of the Company and each Managed
Subsidiary.
ARTICLE VII
MANAGEMENT FEES
          For the services provided and the expenses assumed pursuant to this
Agreement, the Company and the Managed Subsidiaries will pay the Manager, and
the Manager agrees to accept as full compensation therefor, the fees set forth
in this Article VII.
          Section 7.1 Structuring Fee.
          Within five Business Days of the Commencement Date, the Company and
the Managed Subsidiaries will pay the Manager in cash a fee (the “Structuring
Fee”) in the total amount of USD8,000,000. The Structuring Fee will be allocated
between the Company and the

23



--------------------------------------------------------------------------------



 



Managed Subsidiaries in accordance with the Company’s corporate allocation
policy and otherwise in accordance with GAAP.
          Section 7.2 Base Management Fees. (a) The Manager is entitled to
receive a Base Management Fee in respect of each Fiscal Quarter.
          (b) The Base Management Fee for a Fiscal Quarter is to be calculated
by the Manager as of the Fiscal Quarter End Date for the relevant Fiscal Quarter
and notice of such Base Management Fee calculation shall be provided to the
Company and the Compensation Committee within 20 Business Days after that Fiscal
Quarter End Date.
          (c) The Base Management Fee calculated pursuant to Section 7.2(b)
above will be allocated between the Company and the Managed Subsidiaries in
accordance with the Company’s corporate allocation policy and otherwise in
accordance with GAAP.
          (d) The Base Management Fee to which the Manager is entitled under
this Section 7.2 is due at the Fiscal Quarter End Date of the relevant Fiscal
Quarter and is payable in cash by the Company and the Managed Subsidiaries (in
accordance with the allocation pursuant to Section 7.2(c) above) to the Manager
within 10 Business Days of receipt by the Company of notification pursuant to
Section 7.2(b), subject to Section 7.2(e).
          (e) The Manager has the right but not the obligation to invest all or
a portion of the Base Management Fee to which the Manager is entitled under this
Section 7.2 in LLC Interests.
     (i) If the Manager determines to invest all or any portion of its Base
Management Fee with respect to a Fiscal Quarter in LLC Interests, the Manager
shall be entitled to purchase, upon payment, that number of LLC Interests equal
to such amount of the Base Management Fee divided by the volume weighted average
trading price of an LLC Interest during the LLC Interest Price Period beginning
after the relevant Fiscal Quarter.
     (ii) In the event the Manager determines to invest all or any portion of
its Base Management Fee in LLC Interests, it shall notify the Company and the
Compensation Committee at the time of the notification pursuant to
Section 7.2(b) and the LLC Interests shall be issued to the Manager on the
Business Day immediately following the last day of the relevant LLC Interest
Price Period. The Manager may apply amounts owing to it pursuant to this
Section 7.2 against amounts payable by the Manager in relation to the
subscription for LLC Interests.
          Section 7.3 Performance Fee. (a) The Manager shall be entitled to
receive the applicable Performance Fee, if any, in respect of each Fiscal
Quarter.
          (b) The Performance Fee, Performance Test Return and Performance Test
Benchmark Return for a Fiscal Quarter is to be calculated by the Manager as of
the Fiscal Quarter End Date for the relevant Fiscal Quarter and notice of such
Performance Fee, Performance Test Return and Performance Test Benchmark Return,
including the calculation

24



--------------------------------------------------------------------------------



 



thereof, shall be provided to the Company and the Compensation Committee within
20 Business Days after that Fiscal Quarter End Date.
          (c) The Performance Fee calculated pursuant to Section 7.3(b) above
will be allocated between the Company and the Managed Subsidiaries in accordance
with the Company’s corporate allocation policy and otherwise in accordance with
GAAP.
          (d) The Performance Fee, if any, to which the Manager is entitled
under this clause is due at the Fiscal Quarter End Date of the relevant Fiscal
Quarter and is payable in cash by the Company and the Managed Subsidiaries (in
accordance with the allocation pursuant to Section 7.3(c) above) to the Manager
within 10 Business Days of receipt by the Company of notification pursuant to
Section 7.3(b), subject to Section 7.3(e).
          (e) The Manager has the right but not the obligation to invest all or
a portion of the Performance Fee to which the Manager is entitled under this
Section 7.3 in LLC Interests.
     (i) If the Manager determines to invest all or any portion of its
Performance Fee with respect to a Fiscal Quarter in LLC Interests, the Manager
shall be entitled to purchase, upon payment, that number of LLC Interests equal
to such amount of the Performance Fee divided by the volume weighted average
trading price of an LLC Interest during the LLC Interest Price Period beginning
after the relevant Fiscal Quarter End Date.
     (ii) In the event the Manager determines to invest all or any portion of
its Performance Fee in LLC Interests, it shall notify the Company and the
Compensation Committee at the time of the notification pursuant to
Section 7.3(b) and the LLC Interests shall be issued to the Manager on the
Business Day immediately following the last day of the relevant LLC Interest
Price Period. The Manager may apply amounts owing pursuant to this Section 7.3
against amounts payable by the Manager in relation to the subscription for LLC
Interests.
          (f) The Manager will notify the Company and the Compensation Committee
of the Net Equity Value, Foreign Net Equity Value and U.S. Net Equity Value, and
the calculations thereof, to be applied in the calculation of the Performance
Fees payable in the then current Fiscal Quarter within 30 Business Days of the
Fiscal Quarter End Date for the immediately prior Fiscal Quarter or, in the case
of the initial Fiscal Quarter, within 30 Business Days of the Commencement Date.
          (g) The Manager will notify the Company and the Compensation Committee
of the Additional Offering Foreign Net Equity Value and Additional Offering U.S.
Net Equity Value, and the calculations thereof, to be applied in the calculation
of the Performance Fees payable in the then current Fiscal Quarter within 30
Business Days of the first day of trading of the relevant Additional Offering.
          Section 7.4 Registration Rights. On the Commencement Date, the Company
and the Manager entered into a registration rights agreement whereby the Company
has undertaken to register with the Securities and Exchange Commission the offer
and resale of any LLC Interests purchased by the Manager, including but not
limited to LLC Interests purchased as the

25



--------------------------------------------------------------------------------



 



Initial Investment pursuant to Section 2.2 and LLC Interests purchased pursuant
to this Article VII.
          Section 7.5 Ability to Issue LLC Interests. The Company will at all
times have reserved a sufficient number of LLC Interests to enable the Manager
to invest all reasonably foreseeable fees received in LLC Interests.
ARTICLE VIII
SECONDMENT OF PERSONNEL BY THE MANAGER
          Section 8.1 Secondment of CEO and CFO. The Manager will arrange for
the secondment to the Company on a wholly dedicated basis of individuals
acceptable to the Company’s Board of Directors to serve as Chief Executive
Officer and Chief Financial Officer. The Company’s Board of Directors will elect
the seconded Chief Executive Officer and Chief Financial Officer as Officers of
the Company in accordance with the terms of the LLC Agreement.
          Section 8.2 Remuneration of CEO and CFO. (a) The Chief Executive
Officer and Chief Financial Officer seconded to the Company pursuant to this
Article VIII will, at all times, remain employees of, and be remunerated by, the
Manager or a Manager Affiliate. The services performed by the Chief Executive
Officer and the Chief Financial Officer will be provided at the cost of the
Manager or a Manager Affiliate.
          (b) In establishing the level of remuneration for each of the Chief
Executive Officer and the Chief Financial Officer, the Manager or a Manager
Affiliate will reflect the following considerations:
     (i) the standard remuneration guidelines as adopted by the Manager or a
Manager Affiliate from time to time;
     (ii) assessment by the Manager or a Manager Affiliate of the respective
individual’s performance, the Manager’s performance and the performance,
financial or otherwise, of the Company and its Subsidiaries; and
     (iii) assessment by the Board of Directors of the Company of the respective
individual’s performance and the performance of the Manager.
          (c) The Manager will disclose the amount of remuneration of the Chief
Executive Officer and Chief Financial Officer to the Board of Directors of the
Company to the extent required for the Company to comply with the requirements
of applicable law, including the Rules and Regulations.
          Section 8.3 Secondment of Additional Personnel. The Manager and the
Board of Directors of the Company may agree from time to time that the Manager
will second to the Company one or more additional individuals to serve as
officers or otherwise of the Company, upon such terms as the Manager and the
Board of Directors of the Company may mutually agree.

26



--------------------------------------------------------------------------------



 



Any such individuals will have such titles and fulfill such functions as the
Manager and the Company may mutually agree.
          Section 8.4 Removal of Seconded Individuals. The Board of Directors of
the Company, after due consultation with the Manager, may at any time request
that the Manager replace any individual seconded to the Company as provided in
this Article VIII and the Manager shall, as promptly as practicable, replace any
individual with respect to whom the Board of Directors shall have made its
request.
          Section 8.5 Indemnification. The Company shall grant rights to
indemnification, and rights to be paid by the Company the expenses incurred in
defending any proceeding in advance of its final disposition, to any individuals
seconded to the Company as provided in this Article VIII in their respective
capacities and in each case to the fullest extent of the provisions of the LLC
Agreement.
ARTICLE IX
EXPENSE REIMBURSEMENT
          Section 9.1 Company Expenses. The Company and the Managed Subsidiaries
agree, jointly and severally, to indemnify and reimburse the Manager for, or pay
on demand, all Costs incurred in relation to the proper performance of its
powers and duties under this Agreement or in relation to the administration or
management of the Company. All Costs incurred by the Manager to be reimbursed
hereunder shall be included in the annual budget for the Company to be approved
by the Company’s Board of Directors and shall be subject to review and approval
by the Audit Committee of the Board of Directors of the Company. This includes,
but is not limited to, Costs incurred by the Manager with respect to:
     (a) the performance by the Manager of its obligations under this Agreement;
     (b) all fees required to be paid to the Securities and Exchange Commission;
     (c) the acquisition, disposition, insurance, custody and any other
transaction in connection with assets of the Company or any Managed Subsidiary,
provided that no reimbursement will be made except for Costs that have been
authorized by the Company and the relevant Managed Subsidiary;
     (d) any proposed acquisition, disposition or other transaction in
connection with an investment, provided that no reimbursement will be made
except for Costs that have been authorized by the Company and the relevant
Managed Subsidiary;
     (e) the administration or management of the Company, the Managed
Subsidiaries and the Business, including travel and accommodation expenses and
all expenses of the relevant Boards of Directors and committees thereof,
including Director compensation and out of pocket reimbursement. The Manager
appointed member of the Company’s Board of Directors shall only receive out of
pocket reimbursement for Board participation;

27



--------------------------------------------------------------------------------



 



     (f) financing arrangements on behalf of the Company or any Managed
Subsidiary or guarantees in connection with the Company or any Managed
Subsidiary, including hedging Costs;
     (g) stock exchange listing fees;
     (h) underwriting of any offer and sale of LLC Interests, including
underwriting fees, handling fees, costs and expenses, amounts payable under
indemnification or reimbursement provisions in the underwriting agreement and
any amounts becoming payable in respect of any breach (other than for
negligence, fraud or breach of duty) by the Manager of its obligations,
representations or warranties (if any) under any such underwriting agreement;
     (i) convening and holding meetings of holders of LLC Interests, Members or
shareholders, as the case may be, the implementation of any resolutions and
communications with holders of LLC Interests or Members or shareholders, as the
case may be, and attending any meetings of shareholders, Members, Boards of
Directors or committees of the Company or the Managed Subsidiaries;
     (j) Taxes incurred by the Manager on behalf of the Company or any
Subsidiary (including any amount charged by a supplier of goods or services or
both to the Manager by way of or as a reimbursement for value added taxes) and
financial institution fees;
     (k) the engagement of agents (including real estate agents and managing
agents), valuers, contractors and advisers (including accounting, financial, tax
and legal advisers) whether or not the agents, valuers, contractors or advisers
are associates of the Manager;
     (l) engagement of accountants for the preparation and/or audit of financial
information, financial statements and tax returns of the Company and the Managed
Subsidiaries;
     (m) termination of this Agreement and the retirement or removal of the
Manager and the appointment of a replacement;
     (n) any court proceedings, arbitration or other dispute concerning the
Company or any of the Managed Subsidiaries, including proceedings against the
Manager, except to the extent that the Manager is found by a court to have acted
with gross negligence, willful misconduct, bad faith or reckless disregard of
its duties in carrying out its obligations under this Agreement, or engaged in
fraudulent or dishonest acts, in which case any expenses paid or reimbursed
under this Section 9.1(n) must be repaid;
     (o) advertising Costs of the Company or any of the Managed Subsidiaries
generally;

28



--------------------------------------------------------------------------------



 



     (p) any Costs related to promoting the Company, including Costs associated
with investor relations activities; and
     (q) complying with any other applicable law or regulation.
ARTICLE X
RESIGNATION AND REMOVAL OF THE MANAGER
          Section 10.1 Resignation by the Manager. (a) The Manager may resign
from its appointment as Manager and terminate this Agreement upon 90 days’
written notice to the Company. If the Manager resigns pursuant to this
Section 10.1(a), until the date on which the resignation becomes effective, the
Manager will, upon request of the Board of Directors of the Company, use
reasonable efforts to assist the Board of Directors of the Company to find
replacement management.
          (b) If there is a Delisting Event, then
     (i) unless otherwise approved in writing by the Manager: (A) any proceeds
from the sale, lease or exchange of the assets of the Company or any of its
Subsidiaries, subsequent to the Delisting Event, in one or more transactions,
which in aggregate exceeded 15% of the value of the Company (as calculated by
multiplying the price per LLC Interest stated in clause (i) of the definition of
Termination Fee by the aggregate number of LLC Interests issued and outstanding,
other than those held in treasury, on the date of the Delisting Event) shall be
reinvested in new assets of the Company (other than cash or cash equivalents)
within six months of the date on which the aggregate proceeds from such
transaction or transactions exceeded 15% of the value of the Company;
     (B) neither the Company nor any of its Subsidiaries shall incur any new
indebtedness or engage in any transactions with the Members of the Company or
Affiliates of Members of the Company; and
     (C) the Macquarie Group shall no longer have any obligation to provide
investment opportunities to the Company pursuant to the Priority Protocol on
Schedule 1 hereto, which Priority Protocol shall terminate immediately; and
     (ii) the Manager shall, as soon as practicable, provide a proposal for an
alternate method to calculate fees to act as Manager on substantially similar
terms as set forth in this Agreement to the Board of Directors for approval,
which approval shall not be unreasonably withheld or delayed; or
     (iii) the Manager may elect to resign from its appointment as Manager and
terminate this Agreement upon 30 days’ written notice to the Company and be paid
the Termination Fee within 45 days of such notice.
          Section 10.2 Removal of the Manager. (a) The Manager’s appointment and
this Agreement may be terminated upon notice of the Board of Directors of the
Company only if:

29



--------------------------------------------------------------------------------



 



     (i) the Performance Test Return (as calculated by the Manager and approved
by the Compensation Committee as of a Fiscal Quarter End Date (which approval
shall not be unreasonably withheld, delayed or conditioned)) is both:
     (A) less than the number calculated by:

  i)   multiplying the Performance Test Benchmark Return (as calculated by the
Manager and approved by the Compensation Committee as of such Fiscal Quarter End
Date (which approval shall not be unreasonably withheld, delayed or conditioned)
by 0.7 if such Performance Test Benchmark Return is greater than 0 or     ii)  
multiplying the Performance Test Benchmark Return (as calculated by the Manager
and approved by the Compensation Committee as of such Fiscal Quarter End Date)
by 1.3 if such Performance Test Benchmark Return is less than 0; and

     (B) less than the number calculated by subtracting 0.025 (2.5 percent) from
the Performance Test Benchmark Return (as calculated by the Manager and approved
by the Compensation Committee as of such Fiscal Quarter End Date (which approval
shall not be unreasonably withheld, delayed or conditioned))
in 16 out of 20 consecutive Fiscal Quarters prior to and including the most
recent full Fiscal Quarter and the holders of a minimum of 66 2/3% of the LLC
Interests, excluding from such calculation any LLC Interests owned by the
Manager or any Manager Affiliate, vote to remove the Manager;
     (ii) the Manager pursuant to or within the meaning of any Bankruptcy Law:
     (A) commences a voluntary case;
     (B) consents to the entry of an order for relief against it in an
involuntary case;
     (C) consents to the appointment of a Custodian of it or for all or
substantially all of its property; or
     (D) makes a general assignment for the benefit of its creditors;
     (iii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
     (A) is for relief against the Manager in an involuntary case;
     (B) appoints a Custodian of the Manager or for all or substantially all of
its property; or

30



--------------------------------------------------------------------------------



 



     (C) orders the liquidation of the Manager;
and the order or decree remains unstayed and in effect for 90 days;
     (iv) the Manager is in material breach of its obligations under this
Agreement and such breach continues for a period of 60 days after notice thereof
is given; or
     (v) the Manager shall have (A) acted with gross negligence, willful
misconduct, bad faith or reckless disregard of its duties in carrying out its
obligations under this Agreement or (B) engaged in fraudulent or dishonest acts.
          (b) If the Manager’s appointment is terminated pursuant to this
Section 10.2, all directors, executives, employees, representatives, secondees,
assignees and delegates of the Manager and Manager Affiliates within IBF who are
performing the services that are the subject of this Agreement will cease work
at the date of the Manager’s termination or at any other time as determined by
the Manager.
          Section 10.3 Withdrawal of Branding. Upon termination of this
Agreement pursuant to Section 10.1(a), within 30 days of notice of resignation
of the Manager pursuant to Section 10.1(b)(iii) or within 30 days of termination
pursuant to Section 10.2, the Company and the Managed Subsidiaries will cease to
use, and will cause their Subsidiaries to cease to use, the Macquarie brand
entirely including (without limitation) changing their respective names to
remove any reference to “Macquarie”, provided that, to the extent the Board of
Directors of the Company deems it necessary or advisable, the Company and the
Managed Subsidiaries may use “Macquarie” when referencing their previous names.
          Section 10.4 Resignation of the Chairman and the Seconded Officers.
Upon the termination of this Agreement, each of the Chairman, his or her
alternate, the Chief Executive Officer, the Chief Financial Officer and any
other individuals seconded to the Company pursuant to Article VIII shall resign
his or her respective position with the Company.
          Section 10.5 Directions. After a written notice of termination has
been given under this Article X, the Company may direct the Manager to undertake
any actions necessary to transfer any aspect of the ownership or control of the
assets of the Company to the Company or to any nominee of the Company and to do
all other things necessary to bring the appointment of the Manager to an end,
and the Manager will comply with all such reasonable directions. In addition,
the Manager must at the Company’s expense deliver to new management or the
Company any books or records held by the Manager under this Agreement and must
execute and deliver such instruments and do such things as may reasonably be
required to permit new management of the Company to effectively assume its
responsibilities.
ARTICLE XI
INDEMNITY
          Section 11.1 Indemnification of Manager. The Company and each Managed
Subsidiary, jointly and severally, agrees to indemnify the Manager, any
controlling person of the

31



--------------------------------------------------------------------------------



 



Manager, and each of their respective directors, officers, employees, agents,
Affiliates and representatives (each, an “Indemnified Party”) and hold each of
them harmless against any and all losses, (including lost profits) claims,
damages, expenses or liabilities, joint or several (collectively,
“Liabilities”), to which the Indemnified Parties may become liable, directly or
indirectly, arising out of, or relating to, this Agreement, unless it is finally
judicially determined that the Liabilities resulted from the gross negligence,
willful misconduct, bad faith or reckless disregard of duty of any Indemnified
Party or fraudulent or dishonest acts of such Indemnified Party. The Company and
the Managed Subsidiaries further agree to reimburse each Indemnified Party
immediately upon request for all expenses (including reasonable attorneys’ fees
and expenses) as they are incurred in connection with the investigation of,
preparation for, defense of, or providing evidence in any action, claim, suit,
proceeding or investigation, directly or indirectly, arising out of, or relating
to, this Agreement or the Manager’s services hereunder, whether or not pending
or threatened and whether or not any Indemnified Party is a party to such
proceeding. The Company and the Managed Subsidiaries also agree that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to the Company, the Managed Subsidiaries, or any
person asserting claims on behalf of or in right of the Company or the Managed
Subsidiaries, directly or indirectly, arising out of, or relating to, this
Agreement or the Manager’s services thereunder, unless it is finally judicially
determined that such Liability resulted from the gross negligence, willful
misconduct, bad faith or reckless disregard of duty of such Indemnified Party or
fraudulent or dishonest acts of such Indemnified Party. Moreover, in no event,
regardless of the legal theory advanced, shall any Indemnified Party be liable
to the Company, the Managed Subsidiaries, or any person asserting claims on
behalf of or in the right of the Company or the Managed Subsidiaries for any
consequential, indirect, incidental or special damages of any nature. In the
event that an Indemnified Party is requested or required to appear as a witness
in any action brought by or on behalf of or against the Company or the Managed
Subsidiaries or any Affiliate of the Company or the Managed Subsidiaries in
which such Indemnified Party is not named as a defendant, the Company and the
Managed Subsidiaries agree to reimburse the Manager for all expenses incurred by
it in connection with such Indemnified Party’s appearing and preparing to appear
as such a witness, including, without limitation, the reasonable fees and
disbursements of its legal counsel.
          The Company and the Managed Subsidiaries agree that, without the
Manager’s prior written consent, they will not settle, compromise or consent to
the entry of any judgment in or otherwise seek to terminate any claim, action,
suit, proceeding or investigation in respect of which indemnification could be
sought hereunder (whether or not the Manager or any other Indemnified Party is
an actual or potential party to such claim, action, suit, proceeding or
investigation), unless (a) such settlement, compromise, consent or termination
includes an unconditional release of each Indemnified Party from any liabilities
arising out of such claim action, suit, proceeding or investigation and (b) the
parties agree that the terms of such settlement shall remain confidential.
          Section 11.2 Indemnification of Company. The Manager agrees to
indemnify the Company and hold it harmless against any Liabilities to the same
extent as the foregoing indemnity from the Company and the Managed Subsidiaries
to the Manager, but only insofar as it is finally judicially determined that the
Liabilities arose out of or were based on the gross negligence, willful
misconduct, bad faith or reckless disregard of duty of the Manager in the
performance of its duties under this Agreement or its fraudulent or dishonest
acts.

32



--------------------------------------------------------------------------------



 



          Section 11.3 Indemnification. The rights of the Indemnified Parties
referred to above shall be in addition to any rights that any Indemnified Party
may otherwise have. The indemnities referred to in this Article XI survive the
termination of this Agreement.
ARTICLE XII
LIMITATION OF LIABILITY OF THE MANAGER
          Section 12.1 Limitation of Liability. The Manager shall not be liable
for, and the Company and the Managed Subsidiaries will not take any action
against the Manager to hold the Manager liable for, any error of judgment or
mistake of law or for any loss suffered by the Company and the Managed
Subsidiaries (including, without limitation, by reason of the purchase, sale or
retention of any security) in connection with the performance of the Manager’s
duties under this Agreement, except for a loss resulting from gross negligence,
willful misconduct or bad faith on the part of the Manager in the performance of
its duties under this Agreement, or by reason of its reckless disregard of its
obligations and duties under this Agreement or its fraudulent or dishonest acts.
          Section 12.2 Manager May Rely. The Manager may take and may act upon:
     (a) the opinion or advice of legal counsel, which may be in-house counsel
to the Company or the Manager, any U.S.-based law firm of recognized standing,
or other legal counsel reasonably acceptable to the Board of Directors of the
Company, in relation to the interpretation of this Agreement or any other
document (whether statutory or otherwise) or generally in connection with the
Company;
     (b) advice, opinions, statements or information from bankers, accountants,
auditors, valuation consultants and other persons consulted by the Manager who
are in each case believed by the Manager in good faith to be expert in relation
to the matters upon which they are consulted;
     (c) a document which the Manager believes in good faith to be the original
or a copy of an appointment by a Member in respect of an LLC Interest or holder
of an LLC Interest Certificate in respect of an LLC Interest of a person to act
as their agent for any purpose connected with the Company; and
     (d) any other document provided to the Manager in connection with the
Company upon which it is reasonable for the Manager to rely;
and the Manager will not be liable for anything done, suffered or omitted by it
in good faith in reliance upon such opinion, advice, statement, information or
document.

33



--------------------------------------------------------------------------------



 



ARTICLE XIII
LEGAL ACTIONS
          Section 13.1 Third Party Claims. (a) The Manager will notify the
Company promptly of any claim made by any third Party in relation to the assets
of the Company and will send to the Company any notice, claim, summons or writ
served on the Manager concerning the Company.
          (b) The Manager will not without the express written consent of the
Board of Directors of the Company purport to accept any claims or liabilities of
which it receives notification pursuant to Section 13.1(a) above on behalf of
the Company or any Managed Subsidiaries or make any settlement or compromise
with any third Party in respect of the Company.
ARTICLE XIV
MISCELLANEOUS
          Section 14.1 Obligation of Good Faith; No Fiduciary Duties. The
Manager must perform its duties under this Agreement in good faith and for the
benefit of the Company. The relationship of the Manager to the Company and the
Managed Subsidiaries is as an independent contractor and nothing in this
Agreement shall be construed to impose on the Manager an express or implied
fiduciary duty.
          Section 14.2 Compliance. (a) The Manager must (and must ensure that
each of its officers and agents) comply with any law, including the Rules and
Regulations and the NYSE Rules, to the extent that it concerns the functions of
the Manager under this Agreement.
          (b) The Manager must maintain management systems, policies, procedures
and internal contracts that reasonably ensure that the Manager observes its
duties and obligations under this Agreement.
          Section 14.3 Effect of Termination. Termination of this Agreement
shall not affect (i) the right of the Manager to receive payments on any unpaid
balance of the compensation described in Article VII hereof earned prior to such
termination and for any additional period during which the Manager serves as
such for the Company or the Managed Subsidiaries or to receive reimbursement of
expenses pursuant to Article IX hereof, in each case subject to applicable law
or (ii) the obligations of the parties hereto under Sections 10.3 and 10.5.
          Section 14.4 Notices. Any notice under this Agreement shall be
sufficient in all respects if given in writing and delivered by commercial
courier providing proof of delivery or sent by facsimile and addressed as
follows or addressed to such other person or address as such Party may designate
in writing for receipt of such notice.
          If to the Company or the Managed Subsidiaries:
125 West 55th Street
New York, New York, 10019
Facsimile: (212) 231-1828
Attention: Peter Stokes

34



--------------------------------------------------------------------------------



 



          If to the Manager:
Macquarie Infrastructure Management (USA) Inc.
125 West 55th Street
New York, New York, 10019
Facsimile: (212) 231-1828
Attention: Peter Stokes
          Section 14.5 Captions. The captions in this Agreement are included for
convenience of reference only and in no way define or delimit any of the
provisions hereof or otherwise affect their construction or effect. This
Agreement will be binding upon and shall inure to the benefit of the Parties
hereto and their respective successors.
          Section 14.6 Applicable Law. This Agreement shall be construed in
accordance with the laws of the State of New York.
          Section 14.7 Amendment. This Agreement may only be amended, or its
provisions modified or waived, in a writing signed by the Party against which
such amendment, modification or waiver is sought to be enforced.
          Section 14.8 Severability. Each provision of this Agreement is
intended to be severable from the others so that if, any provision or term
hereof is illegal or invalid for any reason whatsoever, such illegality or
invalidity shall not affect the validity of the remaining provisions and terms
hereof, provided, however, that the provisions governing payment of the
Management Fee described in Article VII hereof are not severable.
          Section 14.9 Entire Agreement. This Agreement constitutes the sole and
entire agreement of the Parties with regards to the subject matter of this
Agreement. Any written or oral agreements, statements, promises, negotiations or
representations not expressly set forth in this Agreement are of no force and
effect.
[Remainder of Page Left Intentionally Blank]

35



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company, the Managed Subsidiaries and the
Manager have caused this Agreement to be executed as of the day and year first
above written.

                      MACQUARIE INFRASTRUCTURE COMPANY LLC       MACQUARIE
INFRASTRUCTURE MANAGEMENT (USA) INC.
 
                   
By:
  /s/ Peter Stokes        By:   /s/ Peter Stokes     
 
 
 
Name: Peter Stokes          
 
Name: Peter Stokes    
 
  Title: Chief Executive Officer           Title: President and Chief Executive
Officer    
 
                    MACQUARIE INFRASTRUCTURE COMPANY INC.                
 
                   
By:
  /s/ Peter Stokes                 
 
 
 
Name: Peter Stokes                
 
  Title: Chief Executive Officer                
 
                    MACQUARIE YORKSHIRE LLC                
 
                    By:   Macquarie Infrastructure Company LLC, as              
  Managing Member of Macquarie Yorkshire LLC            
 
                   
By:
  /s/ Peter Stokes                 
 
 
 
Name: Peter Stokes                
 
  Title: Chief Executive Officer                
 
                    SOUTH EAST WATER LLC                
 
                    By:   Macquarie Infrastructure Company LLC, as              
  Managing Member of South East Water LLC            
 
                   
By:
  /s/ Peter Stokes                 
 
 
 
Name: Peter Stokes                
 
  Title: Chief Executive Officer                

 



--------------------------------------------------------------------------------



 



                      COMMUNICATIONS INFRASTRUCTURE LLC                
 
                    By:   Macquarie Infrastructure Company LLC, as              
  Managing Member of Communications Infrastructure LLC            
 
                   
By:
  /s/ Peter Stokes                 
 
 
 
Name: Peter Stokes                
 
  Title: Chief Executive Officer                

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Priority Protocol
The Company has first priority ahead of all current and future entities managed
by the Manager or by members of the Macquarie Group within IBF in each of the
following infrastructure acquisition opportunities that are within the United
States:

  •   airport fixed base operations,     •   district energy,     •   airport
parking, and     •   User Pays Assets, Contracted Assets and Regulated Assets
that represent an investment of greater than AUD 40 million, subject to the
Existing Qualifications set forth below.

The above priority of the Company in User Pays Assets, Contracted Assets and
Regulated Assets is subject to the following (collectively, the “Existing
Qualifications”):

         
 
  Roads:   The Company has second priority after Macquarie Infrastructure Group,
any successor thereto or spin-off managed entity thereof or any one managed
entity (a “MIG Transferee”) to which Macquarie Infrastructure Group has
transferred a substantial interest in its U.S. Assets; provided that, in the
case of such MIG Transferee, both Macquarie Infrastructure Group and such entity
are co-investing in the proposed investment.
 
       
 
  Airport Ownership:   The Company has second priority after Macquarie Airports
(consisting of Macquarie Airports Group (MAG) and Macquarie Airports (MAp)), any
successor thereto or spin-off managed entity thereof or any one managed entity
(a “MAp Transferee”) to which Macquarie Airports has transferred a substantial
interest in its U.S. Assets; provided that, in the case of such MAp Transferee,
both Macquarie Airports and such entity are co-investing in the proposed
investment.
 
       
 
  Communications:   The Company has second priority after Macquarie
Communications Infrastructure Group, any successor thereto or spin-off managed
entity thereof or any one managed entity (a “MCG Transferee”) to which

Sch, I-1



--------------------------------------------------------------------------------



 



         
 
      Macquarie Communications Infrastructure Group has transferred a
substantial interest in its U.S. Assets; provided that, in the case of such MCG
Transferee, both Macquarie Communications Infrastructure Group and such entity
are co-investing in the proposed investment.

The Company has first priority ahead of all current and future entities managed
by the Manager or any Manager Affiliate in all investment opportunities
originated by a party other than the Manager or any Manager Affiliate where such
party offers the opportunity exclusively to the Company and not to any other
entity under the management of the Manager or any Manager Affiliate within IBF.

 